DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amendments filed on   
Claims 1-2, 7-10, and 13-16 are currently pending and have been examined.
Response to Amendments and Arguments
Applicant’s arguments with respect to Claims 1-4 and 13-16 have been considered but they are not persuasive.  Although Claim 4 was previously discussed in an examiner interview, the rejection of Claim 1 as amended to incorporate canceled claim 4 has been updated to include new grounds of rejection.  See MPEP 2144.04(V)(C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al. (US 2015/0204758), hereinafter Schnell et al.
Regarding Claim , 
 disclose:
An information providing system for providing information about an internal combustion engine, 
the system comprising: 
an internal combustion engine () which includes an electronic control type fuel injecting device (¶¶, 0039; “when fuel is flowing to an injection system or from a fuel tank, etc”; “The controller 17 (e.g., ECU) may calculate the injection time and generate a signal for the injectors that defines the amount of time the injectors remain open and allow fuel to flow.”); [Examiner Note: Examiner notes that a fuel injecting device can be an electronic control type fuel injecting device (e.g. a fuel pump 36, a regulator 32 b, an injector 34 and a spark plug 42 according to the embodiment (See at least PgPub ¶¶)] 
an operation permitting device () which permits the internal combustion engine start, when the operation permitting device is mounted on the internal combustion engine by beinq configured to supply electric power to the fuel injecting device at a start The controller 17 (e.g., ECU) may calculate the injection time and generate a signal for the injectors that defines the amount of time the injectors remain open and allow fuel to flow.”); and 
an information providing device () which is configured to provide information about use of the internal combustion engine () to a destination associated with a user () (¶¶) of the operation permitting device (), based on an operation history of the associated internal combustion engine () (¶¶, 0019, 0039, 0070, 0084-0086; “machines may transmit information, such as through or using the communication module, to one or more central devices. The information may be analyzed by a central device, or management device, in order to facilitate maintenance, audits, coordination of the machines, theft prevention, or other management processes. The fleet may include different types of devices.”), 
wherein the operation permitting device () includes a transmission unit () which is configured to transmit, to the information providing device (), user information of the operation permitting device () and the operation history of the associated internal combustion engine (¶¶, 0019, 0039, 0070, 0084-0086; “machines may transmit information, such as through or using the communication module, to one or more central devices. The information may be analyzed by a central device, or management device, in order to facilitate maintenance, audits, coordination of the machines, theft prevention, or other management processes. The fleet may include different types of devices.”).  
wherein the operation permitting device is registered to be allowed to operate a plurality of internal combustion engines (¶¶, 0019, 0037-0041, 0070, 0081-0086; machines may transmit information, such as through or using the communication module, to one or more central devices. The information may be analyzed by a central device, or management device, in order to facilitate maintenance, audits, coordination of the machines, theft prevention, or other management processes. The fleet may include different types of devices.”)
 fail to explicitly disclose:
an operation permitting device which can be removably mounted on the internal combustion engine
wherein among the plurality of internal combustion engines, only an internal combustion engine on which the operation permitting device is mounted is permitted to be started
wherein the operation permitting device is configured to limit start of an internal combustion engine which is highest in operation rate based on respective operation histories of the plurality of internal combustion engines, wherein among the plurality of internal combustion engines, only an internal combustion engine on which the operation permitting device is mounted is permitted to be started
However Schnell et al. disclose:
wherein the operation permitting device is configured to limit start of an internal combustion engine based on operation rate based on respective operation histories of the plurality of internal combustion engines, (¶¶-0041; “fleet management system may provide automatic customization of the maintenance intervals for individual engines. The engine 10 or the server 200 may base maintenance reminders on other parameters of the engine.”)

Furthermore, it appears that the device of Schnell et al. would operate equally well with an operation permitting device that permits starting of an internal combustion on which the operation permitting device is not directly physically mounted.  Further, applicant has not disclosed that the direct physical mounting of the operation permitting device to a particular engine claimed solves any stated problem or is for any particular purpose, indicating simply that “Among the general-purpose engines E which can be operated, only a general-purpose engine E on which the operation permitting device 100 is mounted is allowed to be started. The general-purpose engines E which can be operated are not limited according to the individual engines but may be limited according to types such as models of engines.”  ().
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schnell et al. to include an operation permitting device which permits only an internal combustion engine to which the operation permitting device is mounted to be started among a plurality of internal combustion engines, and wherein the operation permitting device is configured to limit start of an internal combustion engine which is highest in operation rate based on respective operation histories of the plurality of internal combustion engines because 
Regarding Claim , 
 disclose:
wherein contents of the information about the use of the internal combustion engine provided by the information providing device are different depending on a rank which is set for each user (¶¶).  
 Regarding Claim , 
 disclose:
wherein the operation permitting device () includes a memory () for storing user information and information about the general-purpose engine, which are associated with the operation permitting device () in advance, wherein the memory () stores information of each of a plurality of general-purpose engines which can be operated (¶¶0037, 0056, ).  
Regarding Claim , 
 disclose:
wherein the operation permitting device  includes a power switch to start and stop the general-purpose engine.  
It appears that the device of Schnell et al. would operate equally well with an operation permitting device that does not include a power switch to start and stop the general-purpose engine.  Further, applicant has not disclosed that the inclusion of a power switch to start and stop the general-purpose engine on the operation permitting The power switch 105 is operated to start the general-purpose engine E or stop operation of the general-purpose engine E. When the power switch 105 is operated in a state where the operation permitting device 100 is mounted on the general-purpose engine E, the general-purpose engine E starts or stops.”  ().
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schnell et al. to include operation permitting device including a power switch to start and stop the general-purpose engine because it appears to be an arbitrary design consideration which fails to patentably distinguish over Schnell et al.
Regarding Claim , 
 disclose:
wherein the operation permitting device includes a battery, which is configured to supply starting power to the fuel injecting device.  
It appears that the device of Schnell et al. would operate equally well with an operation permitting device that does not directly include a battery configured to supply starting power to the fuel injecting device, but instead relies on the vehicle battery for this function.  Further, applicant has not disclosed that the inclusion of a battery in an operation permitting device configured to supply starting power to a fuel injecting device solves any stated problem or is for any particular purpose, indicating simply that “When the operation permitting device 100 removed from the general-purpose engine E is connected to an external power source through a cable or the like, the charger circuit 113 charges the secondary battery 109 which is low in charging state.”  ().
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schnell et al. to include operation permitting device including a battery configured to supply starting power to the fuel injecting device because it appears to be an arbitrary design consideration which fails to patentably distinguish over Schnell et al.
Regarding Claim , 
 disclose:
An internal combustion engine configured for use in the information providing system according to claim 1 (¶¶).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al. as applied above in view of Ozawa et al. (US 2008/0203815) hereinafter Ozawa et al.
Regarding Claim , 
 disclose:
wherein the operation permitting device includes an instruction receiving unit which is configured to receive, from the outside, a stop instruction to stop operation of the internal combustion engine, and wherein the internal combustion engine on which the operation permitting device is mounted is configured to stop operation when the stop instruction is received by the instruction receiving unit.
However Shnell et al. disclose:
a prior art system upon which the claimed invention can be seen as an improvement.
Ozawa et al teach:
A prior art system using a known technique that is applicable to the system of Schnell et al.  Namely, the technique of including an instruction receiving unit in an operation permitting device configured to receive a stop instruction to stop operation of the internal combustion engine from the outside and wherein the internal combustion engine on which the operation permitting device is mounted is configured to stop when the stop instruction is received by the instruction receiving unit (¶¶) to prevent theft (¶¶).
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Ozawa et al. to the system of Schnell et al. would have yielded predictable results and resulted in an improved system.  Namely a system that would include an instruction receiving unit in an operation permitting device configured to receive a stop instruction to stop operation of the internal combustion engine from the outside and wherein the internal combustion engine on which the operation permitting device is mounted is configured to stop when the stop instruction is received by the instruction receiving unit (¶¶) in Schnell et al. to prevent theft (¶¶) ().
Regarding Claim , 
Schnell et al. fail to explicitly disclose:
wherein the operation permitting device includes an instruction receiving unit which is configured to receive, from the outside, a stop instruction to stop operation of the internal combustion engine, and wherein the internal combustion engine on which the operation permitting device is mounted is configured to stop operation when the stop instruction is received by the instruction receiving unit.  
However Schnell et al. disclose:
a prior art system upon which the claimed invention can be seen as an improvement.
Ozawa et al teach:
A prior art system using a known technique that is applicable to the system of Schnell et al.  Namely, the technique of including an instruction receiving unit in an operation permitting device configured to receive a stop instruction to stop operation of the internal combustion engine from the outside and wherein the internal combustion engine on which the operation permitting device is mounted is configured to stop when the stop instruction is received by the instruction receiving unit (¶¶) to prevent theft (¶¶).
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Ozawa et al. to the system of Schnell et al. would have yielded predictable results and resulted in an improved system.  Namely a system that would include an instruction receiving unit in an operation permitting device configured to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto et al. (US 2012/0294049) discloses a remote control box 40 (hereinafter called “remote controller”) includes a start switch 40 a, a stop switch 40 b and a pilot lamp 40 c. When the start switch 40 a is turned ON by the user, the remote controller 40 sends a start signal to the engine control section 28 via the remote I/F 30 a, while when the stop switch 40 b is turned ON by the user, the remote controller terminates sending the start signal so that the engine control section 28 stops the engine 12. The start switch 40 a and stop switch 40 b correspond to a remote control switch (device operated by the user (user-operated device)).  The control panel section 30 and the engine control section 28 are connected wirelessly (or in wired) to communicate with each other. The outputs of the KEY switch 30 d and selector switch 30 e of the control panel section 30 are inputted to the engine control section 28 through the switching I/F 28 i, and the engine control section 28 controls to flush the LED 30 b and LCD 30 c of the control panel section 30 through the display I/F 28 h (¶¶).
.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/S.A.R./Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                  
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747